Citation Nr: 1759582	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-15 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for service-connected tinnitus.

2.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned at a Board hearing held at the RO in October 2017.  The record contains a transcript of the hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher initial ratings for his service-connected hearing loss and tinnitus including on the basis that it affects his employment.  The most recent examination was in July 2014 and the Veteran contends that his hearing has gotten worse since that time.  See October 2017 Board Hearing Tr. at 8.  An updated examination is in order.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that, where the veteran claims a disability is worse than when originally rated and the evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination).

The most recent treatment records associated with the claims file are from November 2011.  The Veteran has indicated he has received treatment at VA facilities, perhaps in 2012 or 2014.  See October 2017 Board Hearing Tr. at 7-8.  Upon remand, available VA treatment records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the electronic claims file any records from the VA Medical Center in Long Beach, California, and any associated medical facilities for the period from November 2011 to the present.

2.  Schedule the Veteran for an audiological examination to assess the severity of his tinnitus and bilateral hearing loss.  The examiner should specifically address the impact his tinnitus and hearing loss have on his occupational functioning.

3.  Then, readjudicate the Veteran's claim of entitlement to increased ratings for tinnitus and bilateral hearing loss (including on an extraschedular basis).  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




